COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:            In re Rail Logix Dayton, LLC
Appellate case number:          01-22-00448-CV
Trial court case number:        2021-77903
Trial court:                    270th District Court of Harris County
        On June 16, 2022, relator, Rail Logix Dayton, LLC, filed a petition for writ of
mandamus challenging the trial court’s May 9, 2022 order denying Rail Logix’s motion to
dismiss pursuant to Texas Rule of Civil Procedure 91a. On August 1, 2022, Rail Logix
filed a motion to stay the trial court proceedings pending this Court’s review of its petition
for writ of mandamus. In its motion, Rail Logix argues that a stay is necessary to “ensure
that the parties’ and the trial court’s resources are not spent litigating a case that has no
merit.”
        In its mandamus petition, and its motion for stay, Rail Logix notes that this is not
the first lawsuit, or appeal, initiated by real party in interest HouReal Corporation related
to the ownership of the property which is the subject of the dispute in the underlying
litigation. Specifically, Rail Logix notes that this Court recently issued an opinion in
appellate case number 01-20-00553-CV, in which this Court concluded that “HouReal
breached the earnest money contract” it had with Rescue Concepts, Inc., and confirming
that “HouReal has no interest in” the property at issue in both lawsuits. See Rescue
Concepts Inc. v. HouReal Corp., --- S.W.3d ----, 2022 WL 2976299, at *14 (Tex. App.—
Houston [1st Dist.] 2022, no pet. h.).
        Despite the mandamus petition, and this Court’s opinion in the appeal from the first
lawsuit, Rail Logix states that HouReal has continued litigating the underlying lawsuit,
including seeking entry of a new docket control order, serving seventy “extremely broad
requests for production,” and filing a Notice of Lis Pendens. Rail Logix argues that, to the
extent this Court concludes that mandamus relief is warranted and “HouReal’s claims
against Rail [Logix] should have been dismissed . . . the entire lawsuit will be resolved.”
Therefore, Rail Logix argues, the “parties should not have to incur attorneys’ fees in
continuing to litigate this case . . . if this Court’s ruling will result in the disposition of the
entire lawsuit.”
      Rail Logix’s motion does not include a certificate of conference stating whether
there was an attempt to confer with HouReal regarding the merits of the motion and
whether HouReal was opposed to the relief requested. See TEX. R. APP. P. 10.1(a)(5).
However, more than ten days have passed and HouReal has not filed a response to the
motion to stay trial court proceedings. See TEX. R. APP. P. 10.3(a).
       Rail Logix’s motion to stay trial court proceedings is granted. See TEX. R. APP. P.
52.10. Proceedings in trial court case number 2021-77903 are stayed. This stay is effective
until disposition of Rail Logix’s petition for writ of mandamus or further order of this
Court.
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris________
                    Acting individually  Acting for the Court

Date: ____August 23, 2022__________________




                                            2